

Exhibit 10.26


AMENDMENT TO TAX ALLOCATION AGREEMENT


This AMENDMENT TO TAX ALLOCATION AGREEMENT (this “Amendment”) is made and
entered into as of September 26, 2012 (the “Effective Date”) by Ralcorp
Holdings, Inc. (“Ralcorp”) and Post Holdings, Inc. (“Post”).


RECITALS:


A.    Post and Ralcorp entered into that certain Tax Allocation Agreement dated
as of February 3, 2012 (the “Original Agreement”).


B.    Post and Ralcorp desire to amend and supplement the Original Agreement as
hereinafter provided.


AGREEMENT:


NOW THEREFORE, in consideration of the recitals, the mutual promises and
agreements contained herein, the parties agree as follows:


1.    Defined Terms. All capitalized terms, not specifically defined herein,
shall have the meanings given such terms in the Original Agreement. All
references to the “Agreement” in the Original Agreement and in this Amendment
shall be deemed to be references to the Original Agreement as the same is
amended by this Amendment.
2.    Amendments. The Original Agreement is hereby amended as follows:
(a)    By deleting in their entirety the defined terms “Board Certificate”,
“Notified Action”, “Section 7.02(d) Acquisition Transaction” and “Unqualified
Tax Opinion” in Section 1 of the Original Agreement.
(b)    By adding the following between the word “Person” and the semicolon at
the end of clause (iv) of Section 2.03(b) of the Original Agreement: “, other
than Post’s purchase of any of the Retained Shares from any of the financial
institution(s) described in paragraph F of Annex I which received any such
Retained Shares in connection with the Equity for Debt Exchange”.
(c)    By amending clause (vii) of Section 2.03(b) of the Original Agreement to
read in its entirety as follows:
“any act, or failure to act, by Post or any Post Affiliate as set forth in
Section 7.02, or if, from the date hereof until the first day after the two-year
anniversary of the Distribution Date, Post: (1) enters into any Proposed
Acquisition Transaction or, to the extent Post has the right to prohibit any
Proposed Acquisition Transaction, permits any Proposed Acquisition Transaction
to occur (whether by (A) redeeming rights under a shareholder rights plan, (B)
finding a tender offer to be a “permitted offer” under any such plan or
otherwise causing any such plan to be inapplicable or neutralized with respect
to any Proposed Acquisition Transaction, or (C) approving any Proposed
Acquisition Transaction, whether for purposes of Section 203 of the DGCL or any
similar corporate statute, any “fair price” or other provision of Post’ charter
or bylaws or otherwise), (2) merges or consolidates with any other Person or
liquidates or partially liquidates, (3) in a single transaction or series of
transactions sells or transfers (other than sales or transfers of inventory in
the ordinary course of business) all or substantially all of the assets that
were transferred to Post pursuant to the Post Contribution or sells or transfers
60% or more of the gross assets of the Active Trade or Business or 60% or more
of the consolidated gross assets of Post and its Affiliates (such percentages to
be measured based on fair market value as of the Distribution Date), (4) redeems
or otherwise repurchases (directly or through a Post Affiliate) any Post stock,
or rights to acquire stock, except to the extent such repurchases satisfy
Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect prior to the
amendment of such Revenue Procedure by Revenue Procedure 2003-48) or other than
Post’s purchase of any of the Retained Shares

1

--------------------------------------------------------------------------------



from any of the financial institution(s) described in paragraph F of Annex I
which received any such Retained Shares in connection with the Equity for Debt
Exchange, (5) amends its certificate of incorporation (or other organizational
documents), or takes any other action, whether through a stockholder vote or
otherwise, affecting the voting rights of Post Capital Stock (including, without
limitation, through the conversion of one class of Post Capital Stock into
another class of Post Capital Stock), or (6) takes any other action or actions
(including any action or transaction that would be reasonably likely to be
inconsistent with any representation made in the Representation Letters or the
Tax Opinions/Rulings) which in the aggregate (and taking into account any other
transactions described in this clause (vii) would be reasonably likely to have
the effect of causing or permitting one or more persons (whether or not acting
in concert) to acquire directly or indirectly stock representing a Fifty-Percent
or Greater Interest in Post or otherwise jeopardize the Tax-Free Status.”
(d)    By adding the following to the end of the last paragraph of Section
2.03(b) of the Original Agreement: “For avoidance of doubt, the Companies agree
that anything herein to the contrary notwithstanding, in no event shall Post or
any Affiliate be obligated to indemnify or hold harmless Ralcorp or any member
of the Ralcorp Group from and against any Tax Related Losses that are in any way
attributable to or result from or are otherwise caused or deemed to be caused by
Post’s purchase of any of the Retained Shares from any of the financial
institution(s) described in paragraph F of Annex I which received any such
Retained Shares in connection with the Equity for Debt Exchange and Post may
engage in any such purchase transaction without the consent or approval of
Ralcorp.”
(e)    By adding Section 2.05 to the Original Agreement to read in its entirety
as follows:
“Written Tax Opinion. If Post engages in any of the transactions described in
Section 2.03(b)(vii) and, in connection therewith, Post obtains a written tax
opinion regarding the effect that any such transaction would have on the Tax
Free Status, then Post shall deliver a copy of such written tax opinion to
Ralcorp upon the later of (i) its receipt of such written tax opinion or (ii)
such time as the transaction in question is publicly announced; provided,
however, that, for avoidance of doubt, the Companies agree that in no event
shall Post be obligated to obtain any such written tax opinion and that in no
event shall any of the transactions described in Section 2.03(b)(vii) require
the consent or approval of Ralcorp.”
(f)    By deleting Section 7.02(c) of the Original Agreement in its entirety.
(g)    By deleting Section 7.02(d) of the Original Agreement in its entirety.
(h)    By deleting Section 7.04 of the Original Agreement in its entirety and
replacing it with the following: “Neither Post nor any Post Affiliate directly
or indirectly controlled by Post shall seek any guidance from the IRS or any
other Tax Authority (whether written, verbal or otherwise) at any time
concerning the Transactions (including the impact of any transaction on the
Transactions).”

2

--------------------------------------------------------------------------------



Section 3. Miscellaneous.
(a)    Except as specifically stated herein, the execution, delivery and
effectiveness of this Amendment shall not and does not operate as a waiver of
any right, power or remedy of any party to the Original Agreement, nor
constitute a waiver of any provision of the Original Agreement.
(b)    Except as expressly amended or modified hereby, each of the terms,
provisions, covenants, representations and warranties contained in the Original
Agreement shall remain in full force and effect.
(c)    The section headings contained in this Amendment are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Amendment.
(d)    This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original of this Amendment and all of which, when taken
together, will be deemed to constitute one and the same agreement. Delivery of
an executed counterpart of a signature page to this Amendment by facsimile or
other telecommunications mechanism will be effective as delivery of a manually
executed counterpart of this Amendment.
*            *            *
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first written above.


 
Ralcorp:
 
 
 
 
Ralcorp Holdings, Inc.
 
 
 
 
By:
/s/ Scott Monette
 
Name:
Scott Monette
 
Title:
VP / CFO
 
 
 
 
 
 
 
Post:
 
 
 
 
Post Holdings, Inc.
 
 
 
 
By:
/s/ Robert V. Vitale
 
Name:
Robert V. Vitale
 
Title:
Chief Financial Officer




3